NOT DESIGNATED FOR PUBLICATION

                                            No. 121,514

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       MICHAEL R. CHUBB,
                                           Appellant,

                                                  v.

                KANSAS DEPARTMENT FOR AGING AND DISABILITY SERVICES,
                                     Appellee.


                                  MEMORANDUM OPINION

        Appeal from Pawnee District Court; BRUCE T. GATTERMAN, judge. Opinion filed March 13,
2020. Affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, for appellant.


        Jessica F. Conrow, senior legal counsel, Kansas Department for Aging and Disability Services,
for appellee.


Before HILL, P.J., GREEN and WARNER, JJ.


        PER CURIAM: Michael R. Chubb has been civilly committed to the custody of the
Kansas Department for Aging and Disability Services (KDADS) under the Sexually
Violent Predator Act (Act). As a person committed under the Act, Chubb participates in
the Sexual Predator Treatment Program (SPTP). Chubb petitioned the Pawnee County
District Court to review his grievance with the SPTP before he exhausted his available
administrative remedies. Based on his failure to exhaust administrative remedies, the trial
court dismissed his petition for lack of jurisdiction. Chubb appeals, arguing that any



                                                   1
authority requiring him to exhaust administrative remedies is invalid. Because we find no
error, we affirm the dismissal of Chubb's petition.


Facts and Procedural Background


       The SPTP has a procedure manual for its residents. Under Policy 7.1, residents in
the SPTP who have complaints must address their complaints through the following
grievance process: First, a resident must submit his or her complaint to the SPTP Due
Process Coordinator, who will record the complaint. Second, if the resident is dissatisfied
with the Due Process Coordinator's response, the resident may appeal to the SPTP
Program Director. Then, if the resident is dissatisfied with the Program Director's
decision, the resident may appeal the Program Director's decision to an administrative
law judge (ALJ) within the Office of Administrative Hearings.


       Here, it is undisputed that Chubb never appealed the Due Process Coordinator's
decision to the Program Director before appealing to an ALJ. In his appeal to the ALJ,
Chubb argued that he was not required to comply with Policy 7.1 because the Due
Process Coordinator failed to timely respond to his grievance, which was itself a
grievance about the Due Process Coordinator's prior failures to timely respond to his
grievances. KDADS responded that the ALJ should dismiss Chubb's appeal for lack of
jurisdiction given Chubb's failure to exhaust administrative remedies. In doing so,
KDADS noted that the SPTP required the Program Director to accept and respond to the
resident's appeal if the Due Process Coordinator failed to timely respond to the resident's
grievance. The ALJ agreed with KDADS, dismissing Chubb's appeal for lack of
jurisdiction on January 18, 2017.


       Chubb then petitioned the Pawnee County District Court to review the ALJ's
decision. Initially, the parties made the same arguments before the trial court that they
had made before the ALJ. Then, Chubb moved the trial court to convert his petition into a

                                             2
K.S.A. 60-1501 motion; he asserted that the court should convert his petition into a
K.S.A. 60-1501 motion because the SPTP had not followed its own policies when
responding to his prior grievances.


       The trial court rejected Chubb's arguments, dismissing Chubb's petition for lack of
jurisdiction based on Chubb's failure to exhaust administrative remedies. Because it
dismissed his petition for lack of jurisdiction, the trial court also denied Chubb's motion
to convert his petition into a K.S.A. 60-1501 motion.


       Chubb appeals.


Did the Trial Court Err by Dismissing Chubb's Petition for Lack of Jurisdiction?


       On appeal, Chubb makes two arguments, neither of which he raised below. First,
Chubb argues that K.S.A. 2019 Supp. 59-29a24's exhaustion requirement
unconstitutionally suspended his right to seek habeas corpus relief. Second, Chubb
argues that the SPTP's policies are invalid because the SPTP lacked statutory authority to
make policies. Chubb acknowledges that he is raising his second argument for the first
time on appeal. But Chubb never acknowledges that he is raising his first argument for
the first time on appeal. Supreme Court Rule 6.02(a)(5) (2019 Kan. S. Ct. R. 34) requires
an appellant to explain why an appellate court should consider an argument not raised
below. In State v. Williams, 298 Kan. 1075, 1085, 319 P.3d 528 (2014), our Supreme
Court held that appellants who fail to comply with Rule 6.02(a)(5) risk a ruling that their
argument was improperly briefed and, therefore, abandoned. Additionally, in State v.
Godfrey, 301 Kan. 1041, 1044, 350 P.3d 1068 (2015), our Supreme Court held that Rule
6.02(a)(5) would be strictly enforced in the future. Chubb’s failure to comply with these
rules is particularly perplexing here, when his original claims arose not under habeas
corpus but in the context of the SPTP grievance process—administrative claims subject
to the Kansas Judicial Review Act. See Williams v. DesLauriers, 38 Kan. App. 2d 629,

                                              3
634, 172 P.3d 42 (2007). Thus, we hold that Chubb has abandoned his first argument
about K.S.A. 2019 Supp. 59-29a24's constitutionality by failing to comply with Rule
6.02(a)(5).


       Turning to Chubb's second argument, we note that Chubb correctly acknowledges
that his second argument about the SPTP's authority to create policies involves a question
of law, which we can review for the first time on appeal. See In re Estate of Broderick,
286 Kan. 1071, 1082, 191 P.3d 284 (2008), cert. denied 555 U.S. 1178 (2009) (holding
that appellate courts may consider an argument raised for the first time on appeal when
that argument involves only a question of law). In turn, we exercise de novo review. See
In re Care & Treatment of Emerson, 306 Kan. 30, 34, 392 P.3d 82 (2017) (holding that
issues concerning the existence of jurisdiction are questions of law); Neighbor v. Westar
Energy, Inc., 301 Kan. 916, 918, 349 P.3d 469 (2015) (holding that issues concerning
statutory interpretation are questions of law); Ryser v. Kansas Bd. of Healing Arts, 295
Kan. 452, 457, 284 P.3d 337 (2012) (holding that issues concerning a party's duty to
exhaust administrative remedies are questions of law).


       Chubb's argument about the SPTP lacking authority to create policies involves the
validity of the SPTP itself. He contends that "there is no statutorily defined entity for the
secure confinement component of [the SVPA], no regulatory structure promulgated by
KDADS for any such entity, and no such authority to promulgate rules or regulations by
the SPTP, which arguably exceed the statutory authority of the Secretary of KDADS."
So, Chubb believes that no statute gives the SPTP the authority to create policies,
meaning that no valid administrative remedies existed for him to exhaust. Yet, this
argument is not borne out by our statutes.


       Persons committed under the SVPA are in the "control, care and treatment" of
KDADS. K.S.A. 2019 Supp. 59-29a07(a). The Legislature gave the Secretary of KDADS
the authority to "establish procedures to assure protection of persons' rights [who have

                                              4
been committed under the SVPA]." K.S.A. 2019 Supp. 59-29a22(d). But the Legislature
also gave the Secretary the authority to designate power: "[T]he secretary may create and
establish offices, divisions and administrative units as necessary for the efficient
administration and operation of the department and may assign functions, powers and
duties to the several offices, divisions and administrative units in the department." K.S.A.
75-5909.


       Chubb's entire argument hinges on his belief that the SPTP lacked statutory
authority to create internal policies. But K.S.A. 75-5909 clearly gives the Secretary of
KDADS the authority to designate his or her power to divisions within the department.
The SPTP is simply a division of KDADS that the Secretary gave the power to create
policies. Because the Secretary has statutory authority to designate power to the SPTP,
the SPTP's policies are valid. Indeed, another panel of this court recently reached the
same conclusion on this same issue. See Burch v. Kansas Dept. for Aging and Disability
Services, No. 121,511, 2019 WL 6795825 (Kan. App. 2019) (unpublished opinion). As a
result, the trial court correctly dismissed Chubb's petition for lack of jurisdiction based on
Chubb's failure to exhaust administrative remedies.


       Affirmed.




                                              5